Gary, J. This is a suit by the appellant against the appellee, as guarantor of a promissory note made by Sheridan S. Badger to the appellant, the consideration of which was some of the wire that was the subject of the litigation in the suit of this appellant against Sheridan S. Badger, lately decided here. It is conceded that this case is governed by that, but there has been some delay, for the purpose of permitting that case to be reviewed by the Supreme Court, if the appellant would take it there. As that course has not been taken the judgment in this case is affirmed. Judgment affirmed.